Citation Nr: 1016095	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for residuals of a 
myocardial infarction.  

2.  Entitlement to service connection for hypertension.  



WITNESSES AT HEARING ON APPEAL

Appellant and Craig N. Bash, M.D.



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to March 
1986, with additional service in the Texas Army National 
Guard from July 2002 to July 2004.  

This matter was most recently before the Board of Veterans' 
Appeals (BVA or Board) in September 2009, when it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to develop and adjudicate 
initially a claim for service connection for hypertension 
that was reasonably raised by the record and that was 
inextricably intertwined with the issue of the Veteran's 
entitlement to service connection for residuals of a 
myocardial infarction.  On remand, a portion of the AMC's 
responsibilities were delegated to the Remand and Rating 
Development Team (RRDT) located within the RO in Huntington, 
West Virginia.  Following attempts to complete the requested 
actions, the case has since been returned to the Board for 
further review.  


REMAND

A preliminary review of the record upon return to the Board 
discloses a need for further development.  In this regard, 
the originally certified issue on appeal before the Board was 
that of the Veteran's entitlement to service connection for 
residuals of a myocardial infarction, and during the course 
of the appeal relating to that matter, testimony and 
documentary evidence was received by VA from a private 
physician reasonably raising a claim for service connection 
for hypertension.  Essentially, the thrust of that claim was 
that the Veteran's hypertension had its onset in service and 
subsequently led to his myocardial infarction.  Remand was 
then initiated by the Board to permit the AMC to develop and 
adjudicate this inextricably intertwined claim of service 
connection for hypertension.  

On remand, the RRDT wrote to the Veteran in November 2009 and 
advised him, in part, that it needed evidence that his 
hypertension had existed from military service to the present 
time.  The Veteran by return mail furnished no additional 
evidence, noting that he had no other information or evidence 
to submit.  Then, the AMC by way of a Supplemental Statement 
of the Case of January 2010 adjudicated the inextricably 
intertwined claim of service connection for hypertension and 
readjudicate the certified issue of service connection for 
residuals of a myocardial infarction.  In doing so the 
Supplemental Statement of the Case stated in the Reasons and 
Bases that:

The evidence from Dr. Bash stated that your blood 
pressure was normal when you entered the National 
Guard and was found to be elevated to 142/98 in 
2002, after you entered reserve service.  He stated 
that your hypertension, which may have lead [sic] 
to the MI, occurred during service and should be 
service connected.  However, your National Guard 
service included both active duty and non-active 
duty periods.  In order to service connect 
hypertension due to your National Guard service, 
the date hypertension was first discovered must be 
while you were on a period of ACDUTRA [Active Duty 
for Training].  Since the evidence does not show 
that hypertension was first found while on active 
duty, service connection cannot be granted.  
(Emphasis added.).

The Board notes that the terms "active duty" and "active 
duty for training" have specific definitions that describe 
distinct period of service.  In this case, the Veteran had a 
period of active duty from March 1984 to March 1986, with 
additional service in the Texas Army National Guard from July 
2002 to July 2004, which would typically have included 
periods of both active duty for training and inactive duty 
training.  

While the Supplemental Statement of the Case was correct in 
indicating that "[i]n order to service connect hypertension 
due to your National Guard service, the date hypertension was 
first discovered must be while you were on a period of 
ACDUTRA[,]" it then concluded that "[s]ince the evidence 
does not show that hypertension was first found while on 
active duty, service connection cannot be granted."  
Consequently, the adjudication of the Veteran's claim for 
service connection for hypertension is incomplete in that it 
has not considered whether the Veteran's hypertension was 
manifested during a period of active duty for training, as 
opposed to active duty, as contended by the Veteran.  As 
such, further adjudication of the Veteran's inextricably 
intertwined claim of service connection for hypertension is 
necessary.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should readjudicate the 
Veteran's claim for service connection 
for hypertension to include addressing 
the question of whether hypertension was 
first manifested during a period of 
active duty for training with the Texas 
Army National Guard from July 2002 to 
July 2004, as contended by the Veteran.  
If necessary, the RO/AMC should verify 
all period of active duty training 
performed by the Veteran with the Texas 
Army National Guard from July 2002 to 
July 2004.  The RO/AMC should also review 
the medical evidence of record and 
determine whether there is sufficient 
medical evidence to decide the claim 
regarding the question the date of onset 
of the Veteran's hypertension, and if 
there is not sufficient medical evidence 
to address that question, the RO/AMC 
should afford the Veteran an examination 
or obtain a medical opinion to determine 
the date of onset of the Veteran's 
hypertension.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


